DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Roger Chen (Reg. No. 67,314) on September 7, 2021. The examiner proposed amendments to better place the application in condition for allowance, particularly adding the limitation that prior arts fail to teach. Mr. Chen agreed.
The application has been amended as follows: 


Listing of Claims:

Claim 1 (currently amended): A multi-die system comprising:
a non-volatile memory;
a first die having a first operational clock, the first die comprising:
a first processor, configured to generate a first control signal;
a first access controller, coupled to the first processor via a first bus, and configured to generate a first access signal to access the non-volatile memory according to the first control signal; 

a first input/output (I/O) filter coupled between the first access controller and the non-volatile memory, configured to control the first access signal to the non-volatile memory; 
a second die having a second operational clock, the second die comprising:
a second processor, configured to generate a second control signal;
a second access controller coupled to the second processor via a second bus, configured to generate a second access signal to access the non-volatile memory according to the second control signal; 
a second bus filter coupled between the second processor and the second access controller, and configured to control the second control signal to the second access controller; and
a second I/O filter coupled between the second access controller and the non-volatile memory, configured to control the second access signal to the non-volatile memory; and
an arbiter, located in the first die, configured to generate a first grant signal and a second grant signal according to the first control signal from the first
wherein the first bus filter and the first I/O filter are controlled according to the first grant signal, and the second bus filter and the second I/O filter are controlled according to the second grant signal;
die[[chip]] to access the non-volatile memory, the arbiter transmits the first grant signal to the first bus filter and the first I/O filter and de-asserts the second grant signal to the second bus filter and the second I/O filter;
wherein when the arbiter grants access for the second die[[chip]] to access the non-volatile memory, the arbiter transmits the second grant signal to the second bus filter and the second I/O filter and de-asserts the first grant signal to the first bus filter and the first I/O filter; and
wherein the first and second operational clocks are independent.

Claim 2 (original): The multi-die system of claim 1 wherein the first die has a higher priority than the second die to access the non-volatile memory.

Claim 3 (original): The multi-die system of claim 1, wherein priorities of the first die and the second die are determined according to performances of the first and the second dies.

Claim 4 (original): The multi-die system of claim 1 wherein a priority the first die and that of the second die are the same.

Claim 5 (previously presented): The multi-die system of claim 1 wherein the first and the second operational clocks are different.



Claim 7 (original): The multi-die system of claim 1 wherein power setting of the first die and that of the second die are different.

Claim 8 (previously presented): The multi-die system of claim 1 wherein the first and the second bus filters, and the first and the second I/O filters are controlled according to the first grant signal and the second grant signal such that the operational clocks in the first and the second dies are not synchronized with each other is overcome.

Claim 9 (currently amended): A method of operating a multi-die system in a chip, the chip comprising a first die and a second die, the method comprising:
generating, by a first processor in the first die, a first control signal to a first access controller of the first die via a first bus filter in the first die;
generating, by the first access controller in the first die, a first access signal according to the first control signal to access a non-volatile memory via a first input/output (I/O) filter in the first die;
generating, by a second processor in the second die, a second control signal to a second access controller of the second die via a second bus filter in the second die;

generating, by an arbiter in the first die, a first grant signal and a second grant signal according to the first and the second control signal; and
controlling the first bus filter and the first I/O filter according to the first grant signal; and
controlling the second bus filter and the second I/O filter according to the second grant signal;
wherein when the arbiter grants access for the first die[[chip]] to access the non-volatile memory, the arbiter transmits the first grant signal to the first bus filter and the first I/O filter and de-asserts the second grant signal to the second bus filter and the second I/O filter;
wherein when the arbiter grants access for the second die[[chip]] to access the non-volatile memory, the arbiter transmits the second grant signal to the second bus filter and the second I/O filter and de-asserts the first grant signal to the first bus filter and the first I/O filter; and
wherein the first die having a first power and a first operational clock and the second die having a second power and a second operational clock [[are]]operate independently

Claim 10 (original): The method of claim 9, wherein the first and the second operational clocks are different.



Claim 12 (original): The method of claim 9, wherein at least one of bus clock, bus bandwidth, bus structure, and bus configuration of the first and the second dies are different.

Claim 13 (previously presented): The method of claim 9, wherein first bus filter, the first I/O filter, the second bus filter, and the second I/O filter are controlled according to the first grant signal and the second grant signal such that the operational clocks in the first and the second dies are not synchronized is overcome.

Claim 14 (currently amended): [[A]]The method of claim 9 further comprising:


after an access of the first die, de-asserting a request signal



wherein when the second die is granted by the arbiter to access the non-volatile memory, granting access for the first die to access the non-volatile memory is stopped by the arbiter.

Claim 15 (currently amended): The method of claim 14 wherein the arbiter grants access for the first die to access the non-volatile memory if the first die has a pending request and/or has not completed a certain number of accesses.

Claim 16 (currently amended): The method of claim 14 wherein the arbiter grants access for the second die to access the non-volatile memory if the first die has no pending request or has completed a certain number of accesses and the second die has a pending request.

Claim 17 (currently amended): The method of claim 16 further comprising:

after an access of the second die, de-asserting a request signala[[the]] current access has been started

Claim 18 (currently amended): The method of claim 17 wherein the arbiter grants access for the first die to access the non-volatile memory if the second die has no pending request  if the first die has a higher priority than the second die and the first die has a pending request. 

Claim 19 (currently amended): The method of claim 17 wherein the arbiter grants access for the second die to access the non-volatile memory if the second die has a pending request and has not completed a certain number of accesses.

Claim 20 (currently amended): The method of claim [[14]]9, wherein the first die has a higher priority than the second die to access the non-volatile memory.

	ALLOWABLE SUBJECT MATTER
The primary reason for allowance of claims 1 and 9 in the instant application is that prior arts fail to disclose a multi-die system comprise a first die having a first bus filter coupled between a first processor and a first access controller; a first input/output (I/O) filter coupled between the first access controller and a connected non-volatile memory, configured to control a first access signal to the non-volatile memory; a second die having a second bus filter coupled between a second processor and a second access controller, and configured to control a second control signal to the second access controller; and a second I/O filter coupled between the second access controller and the non-volatile memory, configured to control a second access signal to the non-volatile memory; and an arbiter, located in the first die, configured to generate a first grant signal and a second grant signal according to the first control signal from the first processor and the second control signal from the second processor; wherein the first bus filter and the first I/O filter are controlled according to the first grant signal, and the second bus filter and the second I/O filter 

	Hence, the examiner has allowed claims 1-20.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	CLOSING COMMENTS
Conclusion

    a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
	a(1) CLAIMS ALOWED IN THE APPLICATION
	Per the instant office action, claims 1-20 has been allowed.

       b.  DIRECTION OF FUTURE CORRESPONDENCES


IMPORTANT NOTE
 
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).




/Ernest Unelus/
Primary Examiner
Art Unit 2181